DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. a top surface and a bottom surface in claim 8, basically describe the same feature, applicant can not name the same thing twice in the same claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Wei et al (US Pub No. 20070228357).

With respect to claim 17, Wei et al discloses  a gate stack disposed over a substrate (104,105,Fig.1d); a first sidewall spacer disposed along (the white line between 115 and 105,Fig.1d) and interfacing with a first sidewall of the gate stack (left side,Fig.1d), the first sidewall spacer having: an inner edge that interfaces with the first sidewall of the gate stack (the portion next to the gate stack,Fig.1d), the inner edge extending in a vertical direction that is substantially perpendicular to a top surface of the substrate (top surface of 106,Fig.1d);
an outer edge (little left vertical line right of inner edge, Fig.1d) that opposes the inner edge (Fig.1d), the outer edge extending in the vertical direction that is substantially perpendicular to the top surface of the substrate (Fig.1d); and a bottom surface extending between the inner edge and the outer edge (the line connecting the two,Fig.1d), the bottom surface extending in a horizontal direction that is substantially parallel to the top surface of the substrate (Fig.1d); and
a silicon-containing epitaxial feature disposed in the substrate (130, Fig.1d, para 24) and interfacing with the bottom surface and the outer edge of the first sidewall spacer (Fig.1d).

 	With respect to claim 18, Wei et al discloses wherein the silicon-containing epitaxial feature continuously interfaces with the first sidewall spacer from the bottom surface to the outer edge of the first sidewall spacer (Fig.1d).
 
 	With respect to claim 19, Wei et al discloses a second sidewall spacer (the white sidewall spacer on the right,Fig.1d)  disposed along a second sidewall of the gate stack (Fig.1d), the second sidewall of the gate stack opposing the first sidewall of the gate stack; and a second epitaxial feature (130 on the right,Fig.1d) disposed in the substrate and interfacing with the second sidewall spacer (fig.1d).

 	With respect to claim 20, Wei et al discloses wherein the silicon-containing epitaxial features includes a dopant selected from the group consisting of a p-type  dopant (Para 24) and an n-type dopant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub No. 20140127893), in view of Zhu et al (US Pub No. 20090152646).


 	With respect to claim 1, Huang discloses a gate stack (222,224,226,Fig.8) disposed over a substrate (202,Fig.8); a first sidewall spacer (206’,Fig.8) disposed along a first sidewall of the gate stack (left side,Fig.6), the first sidewall spacer having an inner edge (the furthest right point of 206m,Fig.8) and an opposing outer edge (top left portion of 206m,Fig.8)  and a bottom surface extending from the inner edge to the outer edge (the line connecting the two ,Fig.7),a first epitaxial feature (212 left,Fig.10) disposed in the substrate and extending continuously from the bottom surface to the outer edge of the first sidewall spacer (Fig.10).However, Huang does not explicitly disclose the inner and outer edges extending vertically away from the substrate in a direction that is substantially perpendicular to a top surface of the substrate. On the other hand, Zhu et al discloses the inner (end of bottom protrusion just before the slanted line starts in 24,Fig.18) and outer edges (end of slanted line on the left,Fig.18) extending vertically away from the substrate in a direction that is substantially perpendicular to a top surface of the substrate (the y all have vertical components, Fig.18). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Huang according to the teachings of Zhu et al such that sidewall spacers are etched lie Zhu et al in order to be able to form a raised source and drain structure with lesser defects, and less cost.

 	With respect to claim 2, Huang discloses  wherein the first epitaxial feature extends within the substrate toward the gate stack without extending beyond the inner edge of the first sidewall spacer (Fig.10).

 	With respect to claim 3, Huang al discloses, wherein the inner edge of the first sidewall spacer interfaces with the gate stack (Fig.10), and wherein the outer edge of the first sidewall spacer is spaced apart from the gate stack (Fig.10)

 	With respect to claim 4, Huang discloses  a second sidewall spacer (206’,Fig.9) disposed along a second sidewall of the gate stack (Fig.9), the second sidewall of the gate stack opposing the first sidewall of the gate stack (Fig.9), the second sidewall spacer having an inner edge (the furthest left point of 206v,Fig.9) and an opposing outer edge (the upper right point of 206v,Fig.9) and a bottom surface extending from the inner edge to the outer edge (the line connecting the two,Fig.9),  a second epitaxial feature disposed in the substrate (212 right,Fig.10) and extending continuously from the bottom surface to the outer edge of the second sidewall spacer (Fig.10). However, Huang does not explicitly disclose the inner and outer edges of the second sidewall spacer extending vertically away from the substrate in the direction that is substantially perpendicular to the top surface of the substrate. On the other hand, Zhu et al discloses the inner (end of bottom protrusion just before the slanted line starts in 24 on the right,Fig.18) and outer edges (end of slanted line on the right,Fig.18) extending vertically away from the substrate in a direction that is substantially perpendicular to a top surface of the substrate (Fig.18). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Huang according to the teachings of Zhu et al such that sidewall spacers are etched lie Zhu et al in order to be able to form a raised source and drain structure with lesser defects, and less cost.

 	With respect to claim 6, the arts cited above do not explicitly disclose wherein the first epitaxial feature includes a p-type dopant. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that epitaxial regions are doped P type in order to make a pmos. 

 	With respect to claim 7, the arts cited above do not explicitly disclose wherein the first epitaxial feature includes an n-type dopant. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that epitaxial regions are doped n type in order to make a nmos. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub No. 20140127893), in view of Zhu et al (US Pub No. 20090152646), in view of Murthy et al (US Pub No. 20020190284).

 
 	With respect to claim 5, Huang in view of Zhu et al do not explicitly discloses wherein the first epitaxial feature includes a first portion disposed in the substrate directly under the first sidewall spacer  and a second portion that is adjacent to the first portion and extends along the outer edge of the first sidewall spacer, the first portion of the first epitaxial feature having a first thickness and the second portion of the first epitaxial feature having a second thickness that is greater than the first thickness. On the other hand, Murthy et al discloses a first portion disposed in the substrate directly under the first sidewall spacer (318 directly under slanted portion of 310,Fig.8) and a second portion that is adjacent to the first portion and extends along the outer edge of the first sidewall spacer (the rest of 318,Fig.8), the first portion of the first epitaxial feature having a first thickness (Fig.8) and the second portion of the first epitaxial feature having a second thickness (Fig.8) that is greater than the first thickness (Fig.8). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that source and drain region would be all embedded within the substrate in order to shorten the channel region, thereby improving transistor performance.

 	 
Conclusion
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895